



    
AMENDMENT #2
TO
HUBBELL INCORPORATED
DEFINED CONTRIBUTION RESTORATION PLAN
As Amended and Restated Effective as of December 8, 2015


This Amendment #2 (the “Amendment”) is adopted by Hubbell Incorporated, a
Connecticut corporation (the “Company”) for purposes of amending that certain
Hubbell Incorporated Defined Contribution Restoration Plan (as Amended and
Restated Effective as of December 8, 2015) (as amended, the “Plan”), as of
December 4, 2019 (the “Amendment Effective Date”). Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings assigned
to such terms in the Plan.


WHEREAS, pursuant to Section 10.1(a) of the Plan, except as limited by
applicable law, the Plan may be wholly or partially amended by the Board from
time to time, including retroactive amendments; provided that any such amendment
does not decrease the Vested percentage or amount of interest any Participant or
any other person entitled to payment under the Plan has in the Participant’s
Account;


WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company to amend the Plan as set forth herein to provide Participants
with Company Contributions that generally reflect, but diverge in part from, the
terms of the Savings Plan, as amended and restated, and that such amendment is
permitted under Section 10.1 of the Plan.


NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is hereby
amended as follows, effective as of January 1, 2020:


1.    Article I of the Plan is hereby amended to add the following definitions:


“1.3A Base Salary


“Base Salary” shall mean the base or regular cash salary relating to service
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards and
automobile and other allowances paid to a Participant for services rendered
(whether or not such amounts are included in the Employee’s gross income). Base
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.”


and





--------------------------------------------------------------------------------





“1.5A Bonus
“Bonus” shall mean any cash incentive or bonus compensation payable in a Plan
Year that is in addition to Base Salary, earned by a Participant under any
Employer’s annual bonus and cash incentive plans and commission payments, but
shall not include any stock option, stock appreciation rights, other
equity-based incentive award or a replacement of an award originally granted as
equity compensation, retention bonus or fringe benefits. A Participant’s Bonus
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or nonqualified plans
of any Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by any Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee.”


2.    Article Section 1.11 of the Plan is hereby amended in its entirety to read
as follows:
“1.11    Compensation
“Compensation” shall mean, effective January 1, 2020, Base Salary plus Bonus.
For periods prior to January 1, 2020, Compensation shall have the meaning in the
Plan as in effect for such period.”


3.    Section 1.19A of the Plan is hereby amended in its entirety to read as
follows:


“1.19A    Match-Eligible Deferrals


“Match-Eligible Deferrals” shall mean, for each Participant in each Plan Year,
an amount equal to the sum of (a) the amount of such Participant’s pre-tax and
Roth deferrals under the Savings Plan for such Plan Year; provided, however,
that such deferrals are applicable to amounts that would constitute, for such
Plan Year, Compensation under the Plan as then in effect and (b) the amount of
such Participant’s deferrals of any Compensation under the Hubbell Incorporated
Executive Deferred Compensation Plan (as amended from time to time) for such
Plan Year to the extent the amounts so deferred constitute Compensation under
the Plan, up to a combined maximum of six percent (6%) of such Participant’s
Compensation for such Plan Year.”


4.    Except as modified by the forgoing, the terms and conditions of the Plan
shall remain in full force and effect following the adoption of this Amendment.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has adopted this Amendment #2 to the Hubbell
Incorporated Defined Contribution Restoration Plan as of the Amendment Effective
Date


HUBBELL INCORPORATED


By:     /s/ Katherine A. Lane                    


Print Name: Katherine A. Lane
        
Title: Vice President, General Counsel and Secretary
 
Date: December 4, 2019





